Citation Nr: 1523338	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  11-27 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating for residuals of prostate cancer, status post external radiation therapy, in excess of 10 percent for the period prior to September 16, 2010, and 60 percent thereafter.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel
INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Nashville Tennessee.

In January 2013, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge at the RO in Nashville Tennessee.  A transcript of the proceeding has been associated with the claims file.

In April 2014, the Board remanded the Veteran's claim for further development.  Such development has been completed and associated with the claims file, and this matter is returned to the Board for further review.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The Board notes that the Veteran does not allege, and the evidence does not suggest, that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  While the Board acknowledges that he testified that he retired early from his long-time employment as a result of his urinary incontinence, the Board emphasizes that he did not testify that he was unable to maintain his occupation due to his urinary incontinence, and there is no evidence suggesting that the Veteran was unable to secure or follow employment due to urinary incontinence or otherwise due to his residuals.  In fact, he further testified that he was working on a farm instead.  Therefore, the Board finds that in this case, entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


FINDINGS OF FACT

1.  For the period prior to September 16, 2010, the evidence is in relative equipoise as to whether the Veteran's residuals of prostate cancer included urinary incontinence requiring the changing of absorbent of absorbent materials more than four times per day; also, the evidence shows symptoms of daytime voiding intervals of between two to three hours, and nocturnal voiding two times per night.  No renal dysfunction, urinary tract infections, or obstructed voiding is shown, nor has there been a recurrence or metastasis of the Veteran's prostate cancer, or evidence showing that he is receiving surgical or X-ray treatment, antineoplastic chemotherapy, or other therapeutic procedure.

2.  For the period beginning on September 16, 2010, the Veteran's residuals of prostate cancer included urinary incontinence requiring the changing of absorbent materials more than four times per day, daytime voiding intervals of between one to two hours, and nocturnal voiding five times per night.  No renal dysfunction, urinary tract infections, or obstructed voiding is shown, nor has there been a recurrence or metastasis of the Veteran's prostate cancer, or evidence showing that he is receiving surgical or X-ray treatment, antineoplastic chemotherapy, or other therapeutic procedure.


CONCLUSIONS OF LAW

1.  For the period prior to September 16, 2010, resolving all doubt in the Veteran's favor, the criteria for a 60 percent disability rating for residuals of prostate cancer have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§4.1-4.14, 4.115a, 4.115b, Diagnostic Code 7528 (2014).

2.  For the period since September 16, 2010, the criteria for a disability rating in excess of 60 percent for residuals of prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§4.1-4.14, 4.115a, 4.115b, Diagnostic Code 7528 (2014).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for increased ratings for the residuals of his prostate cancer, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West 2014).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West 2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

In this case, the Board finds that a VCAA letter dated April 2010 fully satisfied the notice requirements of the VCAA, as it explained the evidence necessary to substantiate his claim, which evidence VA would obtain, and which evidence he should provide.  Thus, any error as to the timeliness of the notices is harmless.

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's VA treatment records and private treatment records identified as relevant are all in the claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain.

VA's duty to assist includes the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 38 C.F.R. § 3.327(a) (2014).

After filing his present claim for an increased evaluation, the Veteran was provided with VA examinations in July 2010 and June 2014, the most recent examination being pursuant to the Board's remand in April 2014.  He was also provided with a VA examination in August 2009, with an August 2011 addendum (within one year of filing his claim for an increase).  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected residuals of prostate cancer since the June 2014 VA examination.  See 38 C.F.R. § 3.327(a) (2014).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  The Board finds the August 2009, July 2010, and June 2014 VA examinations, with the August 2011 addendum, to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  As such, the Board finds these VA examination reports are adequate upon which to base a decision.  Likewise, the Board finds there was substantial compliance with the Board's remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

The Veteran's entire history is reviewed when making a disability determination. See 38 C.F.R. § 4.1 (2014).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's residuals of prostate cancer are rated under 38 C.F.R. § 4.115b, Diagnostic Code 7528.
Under Diagnostic Code 7528, malignant neoplasms of the genitourinary system warrant a 100 percent evaluation.  The Note to Diagnostic Code 7528 states: Following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of § 3.105(e) of this chapter.  If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.

Voiding dysfunction is rated based on symptoms of urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a (2014).

Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence is rated as follows:  a 20 percent evaluation is warranted where the veteran requires the wearing of absorbent materials which must be changed less than 2 times per day.  A 40 percent evaluation is warranted for urine leakage/incontinence requiring the wearing of absorbent materials which must be changed 2 to 4 times per day.  A 60 percent evaluation is warranted for urine leakage/incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  38 C.F.R. § 4.115a (2014).

Urinary frequency is rated as follows:  a 10 percent evaluation is warranted for a daytime voiding interval between two and three hours, or; awakening to void two times per night.  A 20 percent evaluation is warranted for a daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A 40 percent evaluation is warranted for a daytime voiding interval less than one hour, or; awakening to void five or more times per night.  38 C.F.R. § 4.115a (2014).

Obstructive voiding is rated as follows: A noncompensable evaluation for obstructive symptomatology with or without stricture disease requiring dilatation 1-2 times per year.  A 10 percent evaluation is warranted for marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) Post void residuals greater than 150 cc.; (2) Uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); (3) Recurrent urinary tract infections secondary to obstruction; (4) Stricture disease requiring periodic dilatation every 2 to 3 months.  A 30 percent evaluation is warranted for urinary retention requiring intermittent or continuous catheterization. 38 C.F.R. § 4.115a (2014).

The Veteran's residuals of prostate cancer are currently assigned a 10 percent disability rating for the period prior to September 16, 2010, and 60 percent thereafter under Diagnostic Code 7528.  The Veteran seeks increased ratings.

The August 2009 VA examination report reflects that the Veteran's residuals of prostate cancer involving no urinary symptoms, including no urinary leakage, and no renal dysfunction or failure.  It was noted that the Veteran worked for the same employer for over 20 years, and that the effect on his occupational functioning was a lack of stamina, weakness, and fatigue, and that he was assigned different duties due to increased absenteeism.  An August 2011 addendum was prepared in response to the RO's request for clarification as to whether the Veteran's prostate cancer was active.  The VA examiner clarified that the Veteran's prostate cancer was in remission.

On his March 2010 claim for an increase, the Veteran reported that his urinary incontinence required changing a pad four to five times per day.

A July 2010 VA examination report reflects that he reported experiencing nocturia two times per night, and daytime voiding at two to three hour intervals.  Urinary incontinence was also noted as occurring since his radiation treatment (which treatment occurred between 2005 and 2006), but that it did not require the use of absorbent materials.  The examiner noted there was no history of urinary tract infections, no obstructive voiding, and no renal dysfunction or failure.  The examiner noted that the Veteran's prostate cancer residuals had a significant effect on his occupational functioning, including problems with lifting and carrying, and urinary incontinence, and it was noted that he had been assigned different job duties.  The examiner also noted that the Veteran's unpredictable stress urinary incontinence has a severe effect on his social interactions.

On his September 2010 notice of disagreement, the Veteran reported that his urinary incontinence required changing his absorbent material at least four to five times daily.

At the January 2013, Board hearing, the Veteran testified that he experiences daytime voiding intervals of, at times, every five minutes, and that he experiences nocturnal voiding approximately five to six times per night.  He also essentially testified that he experiences urine leakage that arguably could require changing absorbent material 25 times per day.  The Board also acknowledges that he testified that he took an early retirement from his long-time employment due to his urinary leakage, and that he subsequently was working on his farm.

A June 2014 VA examination report reflects the examiner noted that the Veteran's PSA was 2.05 in August 2013.  It was noted that the Veteran experienced urinary incontinence that requires absorbent material that must be changed more than 4 times per day.  Daytime voiding frequency was noted as involving voiding intervals of less than 1 hour, and nighttime wakening to void five or more times.  No signs of obstructive voiding, no urinary tract infections, and no kidney infections were noted.  The examiner noted that the Veteran's condition did not impact his ability to work.  

For the period prior to September 16, 2010, as shown above, the August 2009 VA examination report (approximately six months prior to the filing of the Veteran's claim for an increase) shows the Veteran reported no urinary symptoms, and the July 2010 VA examination report reflects that he reported urinary incontinence since 2005 or 2006, but not requiring the use of absorbent materials.  By contrast, the Veteran reported on his March 2010 claim that his urinary incontinence required changing absorbent material four to five times a day, which he reiterated on his September 2010 notice of disagreement.  Thus, there is conflicting evidence as to whether the Veteran's urinary incontinence required the use of absorbent materials.  In this particular case, the Board will resolve all doubt in the Veteran's favor and find that for the period on appeal prior to September 16, 2010, his residuals of prostate cancer involving urinary incontinence required the changing of absorbent materials more than four times per day.  Therefore, for the period prior to September 16, 2010, a 60 percent disability rating is warranted.

With regard to the one-year period prior to the filing of the Veteran's claim, the Board notes that the Veteran's residuals are assigned a 10 percent disability rating for urinary frequency involving daytime voiding intervals of two to three hours, and nocturnal voidings two times per night.  See 38 C.F.R. § 4.115a.  There is no evidence of daytime voiding intervals of one to two hours, or nocturnal voidings three to four times per night, so as to meet the criteria for the next higher 20 percent rating.  Also, there was no evidence of urinary incontinence requiring the use of absorbent materials, no evidence of obstructed voiding, urinary tract infections, or any kidney or renal infection or dysfunction.  Therefore, the preponderance of the evidence is against assigning a higher rating for the one-year period prior to the filing of the Veteran's claim.

With regard to whether the Veteran's residuals of prostate cancer should be rated higher than 60 percent for the entire period on appeal (since his March 2010 claim), the Board notes that a 60 percent rating is the maximum schedular rating provided for symptoms of urinary incontinence under 38 C.F.R. § 4.115a.  The Board has therefore considered whether the Veteran would be entitled to a higher rating if rated under a different area of dysfunction of the genitourinary system under 38 C.F.R. § 4.115a.  As explained above, however, the maximum schedular rating for obstructed voiding, or for urinary tract infections, is only 30 percent.  Although higher ratings are provided of either 80 or 100 percent for renal dysfunction under the rating schedule, as shown above, there is no evidence at any time during the period on appeal that the Veteran experienced any kidney or renal infection or dysfunction.  Finally, the Board notes that there is no evidence of recurrence or metastasis since his treatment in 2005 and 2006.  See Diagnostic Code 7528, 38 C.F.R. § 4.115b.  Therefore, the preponderance of the evidence is against the assignment of a disability rating in excess of 60 percent for the Veteran's residuals of prostate cancer for the entire period on appeal on a schedular basis.

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008).

The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service-connected residuals of prostate cancer are contemplated and reasonably described by the rating criteria under Diagnostic Code 7528.  See 38 C.F.R. §§ 4.115a, 4.115b (2014).  In this regard, the Veteran's disability has specifically shown itself to be manifest by urinary incontinence requiring the use of absorbent materials, daytime voiding intervals of up to once every one to two hours, and nocturnal voiding of up to five times per night, all of which symptoms are precisely described by the rating criteria set forth in Diagnostic Code 7528.  See id. Accordingly, the Board finds that a comparison of the Veteran's residuals of prostate cancer with the schedular criteria does not show that they present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b) (2014).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).

In addition, the Board has considered the Veteran's reports to VA examiners in August 2009 and July 2010 regarding his occupational functioning, including that he had experienced at times a lack of stamina, weakness, fatigue, difficulty lifting and carrying, that he was assigned different job duties, and that he experienced some absenteeism.  While the Board has taken all of these reports into account, the Board finds that the currently assigned 60 percent disability rating already contemplates some significant effect on the Veteran's occupational functioning.  Moreover, the Board has considered the Veteran's testimony that he retired early due to his urinary incontinence.  At the same time, however, the Veteran further testified that he subsequently has been working on a farm.  Also, the June 2014 VA examiner opined that the Veteran's prostate cancer residuals (at least by that time) did not have any effect on his occupational functioning.  Thus, overall, the Board finds that the Veteran's residuals of prostate cancer are not shown to be so unusual so as to take his overall disability picture out of the norm.

In summary, the Board concludes that having resolved all doubt in the Veteran's favor, a 60 percent disability rating is warranted for the period prior to September 16, 2010, and that the preponderance of the evidence is against the assignment of a disability rating in excess of 60 percent for the entire period on appeal.  Staged ratings are not warranted.  See Hart, supra.


ORDER

Entitlement to a 60 percent disability rating for residuals of prostate cancer, status post external radiation therapy, for the period prior to September 16, 2010 is granted, subject to regulations applicable to the payment of monetary benefits.

Entitlement to a disability rating in excess of 60 percent for residuals of prostate cancer, status post external radiation therapy, is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


